Citation Nr: 1416978	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May Board 2012 hearing, the Veteran indicated that he would submit additional evidence consisting of records of VA inpatient psychiatric treatments that he received from March to May 2012 at the Salisbury, North Carolina VA Medical Center (VAMC), along with a waiver of RO jurisdiction of that evidence.  However, the record does not reflect that he in fact submitted the additional evidence or a waiver of that evidence.

Meanwhile, the RO has obtained and associated with the claims file the Veteran's updated VA outpatient and inpatient treatment records from the VAMC in Columbia, South Carolina, dated from January 2008 through January 2013, and from Salisbury, North Carolina VAMC, dated from January 2012 to April 2012.

This evidence has not been all previously considered by the RO in adjudicating the issue of entitlement to an increased rating for PTSD.  To that effect, when the claim was last adjudicated by the RO in a March 2011 Statement of the Case (SOC), it was noted that only the VA outpatient treatments records from Columbia VAMC, dated from May 2009 to January 2011 were considered.  The additional evidence received subsequent to the March 2011 SOC is relevant to the issue being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, while the Veteran reported at the May 2012 Board hearing that he received psychiatric treatments at the Salisbury VAMC in May 2012, the most recent treatment records from the Salisbury VAMC currently associated with the claims file is dated April 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all updated VA treatment records from the Salisbury VAMC dated from April 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina, and any associated outpatient clinics dated from April 2012 to the present.  Also obtain any updated VA treatment records from the VAMC in Columbia, South Carolina, and any associated outpatient clinics dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


